IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-127-CR


CARLOS CASTILLO,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 106,040, HONORABLE JON N. WISSER, JUDGE

 


PER CURIAM

	This is an appeal from a conviction for aggravated sexual assault.  Punishment was
assessed at confinement for 10 years.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1992).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed On Appellant's Motion
Filed:  June 3, 1992
[Do Not Publish]







June 3, 1992




Mr. Ira L. Davis
812 San Antonio Street
Suite G20
Austin, Texas  78701

Honorable Ronald Earle
District Attorney
Travis County Courthouse
P. O. Box 1748
Austin, Texas  78767

					Re:	No. 3-92-127-CR--Carlos Castillo v. The
State of Texas  (t/c no. 106,040)

Counsel:

In accordance with Rule 91, Texas Rules of Appellate Procedure, enclosed is a copy of the
opinion and judgment handed down by this Court on this date in the above cause.

The Court's mandate has been issued this date to the clerk of the trial court under separate cover.

						Very truly yours,

						W. KENNETH LAW, CLERK


						By
							Barbara E. Chapman, Deputy
Enclosures

xc:	State Prosecuting Attorney
	Clerk, Court of Criminal Appeals
	Honorable Jon N. Wisser, District Judge
	Ms. Amalia Rodriguez-Mendoza, District Clerk
MR. IRA L. DAVIS
812 SAN ANTONIO STREET
SUITE G20
AUSTIN TX  78701
HONORABLE RONALD EARLE
DISTRICT ATTORNEY
TRAVIS COUNTY COURTHOUSE
P. O. BOX 1748
AUSTIN TX  78767
 TRIAL COURT NO. 106,040

THE STATE OF TEXAS.

TO THE 299TH DISTRICT COURT of TRAVIS COUNTY - GREETINGS:

	Before our COURT OF APPEALS, on the 3rd of June A.D. 1992, the cause upon appeal to
revise or reverse your Judgment between

					CARLOS CASTILLO, Appellant,
No. 3-92-127-CR				vs.     
					THE STATE OF TEXAS, Appellee,

was determined; and therein our said COURT OF APPEALS made its orders in these words:

THIS CAUSE came on to be heard on the written motion of the appellant to withdraw the appeal and the
same being considered, because it is the opinion of this Court that the same should be granted:  it is
ORDERED, ADJUDGED and DECREED by the Court that appellant be allowed to withdraw notice of
appeal and that the appeal be dismissed; that the appellant pay all costs in this behalf expended; and that
this decision be certified below for observance.

	WHEREFORE, We command you to observe the order of said COURT OF APPEALS in this
behalf and in all things have it duly recognized, obeyed and executed.
 
					WITNESS the HONORABLE JIMMY CARROLL, Chief Justice
of our said COURT OF APPEALS for the Third District of Texas,
with the seal thereof annexed, at the City of Austin, this the 3rd day
of June A.D. 1992.

					W. KENNETH LAW, CLERK



					by:   , Deputy
					      Barbara E. Chapman







June 3, 1992




Ms. Amalia Rodriguez-Mendoza
District Clerk
Travis County Courthouse
P. O. Box 1748
Austin, Texas  78767

						Re:	No. 3-92-127-CR--Carlos Castillo v. State of
Texas  (t/c no. 106,040)

Dear Ms. Rodriguez-Mendoza:

Enclosed, with reference to the above cause, is the mandate of this Court.  Please acknowledge
your receipt of same by returning the enclosed card (No. 1) to this office, appropriately
completed.

Rule 87(b), Texas Rules of Appellate Procedure, sets out the procedures to be followed upon your
receipt of the mandate.

Upon execution of the mandate in accordance with the rule, either your office or the sheriff's
office should return the remaining card enclosed (No. 2), appropriately completed.

Your cooperation in this regard is appreciated.

							Very truly yours,

							W. KENNETH LAW, CLERK


							by
								Barbara E. Chapman, Deputy

Enclosures to Clerk

xc:	Mr. Ira L. Davis
	Honorable Ronald Earle, District Attorney